Citation Nr: 1134899	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals, right tibia and fibula fracture with open reduction and internal fixation, retained hardware, strain, and scars.

2.  Entitlement to an initial compensable rating for left ankle strain.

3.  Entitlement to an initial compensable evaluation and a rating greater than 10 percent from January 27, 2007 for right shoulder bursitis with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared via video conference and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.

Subsequent to his hearing, the Veteran submitted additional medical evidence accompanied by a waiver of RO review.  38 U.S.C.A. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected residuals, right tibia and fibula fracture with open reduction and internal fixation, retained hardware, strain, and scars (right lower-leg disability); left ankle strain, and right shoulder bursitis with degenerative joint disease (right shoulder disability).

During his hearing before the Board the Veteran indicated that each condition has worsened since his prior VA examinations.  Private treatment records support his allegation.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disabilities have worsened since he was previously examined, new examinations may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examinations to determine the current nature and severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right lower leg disability (to include scars, if any), left ankle strain, and right shoulder disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should conduct all necessary testing and provide detailed reports of symptomatology, to include range of motion testing.  In addition to other symptomatology, the examiner should specifically state whether the right lower leg disability manifests as malunion or nonunion of the tibia and fibula.

2.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


